Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered July 13, 2000, convicting defendant, after a jury trial, of murder in the first degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues concerning identification and credibility were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]).
The court properly denied defendant’s challenge for cause to a prospective juror. Although the juror called into question her ability to be impartial, she ultimately gave a specific and unequivocal assurance of impartiality that was credited by the court (see People v Chambers, 97 NY2d 417 [2002]).
The court properly denied defendant’s motion to suppress identification testimony. The lineup was not unduly suggestive (see People v Chipp, 75 NY2d 327, 336 [1990], cert denied 498 US 833 [1990]). The record supports the hearing court’s finding that the body size difference between defendant and the other lineup participants was effectively concealed by the use of *185cardboard screens. Defendant’s remaining complaints about the lineup are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
We have considered and rejected defendant’s remaining claims. Concur—Buckley, P.J., Nardelli, Mazzarelli, Ellerin and Lerner, JJ.